UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): April 15, 2011 THE SHERIDAN GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 333-110441 52-1659314 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. EmployerIdentification Number) 11311 McCormick Road, Suite 260, Hunt Valley, Maryland 21031-1437 (Address of Principal Executive Offices) (Zip Code) (410) 785-7277 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On April 15, 2011, The Sheridan Group, Inc. (the “Company”) issued a press release announcing the closing of its previously announced note offering of $150 million aggregate principal amount of 12.5% senior secured notes due 2014, the settlement of its previously announced tender offer and consent solicitation with respect to its existing 10.25% senior secured notes due 2011 (the “Old Notes”), its entry into a fourth supplemental indenture pertaining to the Old Notes, the issuance of a notice redemption with respect to the outstanding Old Notes and entry into an amendment and restatement of its existing working capital facility.A copy of the press release is attached hereto as Exhibit99.1 and is incorporated herein by reference. Item9.01. Financial Statements and Exhibits (d) Exhibits: Exhibit 99.1 The Sheridan Group, Inc. press release dated April 15, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 15, 2011 THE SHERIDAN GROUP, INC. By: /s/ Robert M. Jakobe Name: Robert M. Jakobe Title: Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Exhibit 99.1 The Sheridan Group, Inc. press release dated April 15, 2011.
